Dismiss and Opinion Filed June 10, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-22-00078-CV

    ARLENE MCQUARY AND ALL OTHER OCCUPANTS, Appellant
                          V.
     CORTONA GARDENS MULTIFAMILY DALLAS LP, Appellee

                On Appeal from the County Court at Law No. 7
                            Collin County, Texas
                    Trial Court Cause No. 007-03940-2021

                        MEMORANDUM OPINION
                   Before Justices Myers, Carlyle, and Goldstein
                           Opinion by Justice Goldstein
      After appellant failed to timely file her brief, we directed appellant by postcard

dated May 2, 2022 to file her brief within ten days and cautioned her that failure to

do so would result in the dismissal of this appeal without further notice. See TEX.

R. APP. P. 38.8(a)(1). To date, appellant has not filed her brief or otherwise

corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal.   See TEX. R. APP. P. 38.8(a)(1);

42.3(b),(c).




                                      /Bonnie Lee Goldstein//
                                      BONNIE LEE GOLDSTEIN
                                      JUSTICE




                                    –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ARLENE MCQUARY AND ALL                       On Appeal from the County Court at
OTHER OCCUPANTS, Appellant                   Law No. 7, Collin County, Texas
                                             Trial Court Cause No. 007-03940-
No. 05-22-00078-CV          V.               2021.
                                             Opinion delivered by Justice
CORTONA GARDENS                              Goldstein. Justices Myers and
MULTIFAMILY DALLAS LP,                       Carlyle participating.
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 10th day of June, 2022.




                                       –3–